Citation Nr: 0710334	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  01-10 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for carcinoma of the right 
tonsil, claimed as secondary to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1972.

This matter came to the Board of Veterans' Appeals (Board) 
from a November 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the Board in October 2002.  In 
April 2003, the Board undertook additional development of the 
evidence pursuant to 38 C.F.R. § 19.9(a)(2).  However, this 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Thus, the Board remanded the issue to the 
RO in November 2003 in compliance with due process 
requirements.


FINDINGS OF FACT

1.  The veteran served in the Republic of the Vietnam during 
the Vietnam era, and is presumed to have been exposed to 
Agent Orange.

2.  Cancer of the right tonsil region was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is cancer of the right tonsil region, 
otherwise related to the veteran's active duty service, 
including exposure to herbicides.


CONCLUSION OF LAW

Cancer of the right tonsil region was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for right tonsil carcinoma 
prior to enactment of the VCAA.  The veteran's appeal stems 
from a November 1999 rating decision which denied service 
connection.  In May 2001, a VCAA letter was issued.  
Thereafter, another VCAA letter was issued to the veteran in 
March 2004.  Collectively, the VCAA letters notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in May 2001 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Subsequent to a November 2003 Remand, 
the RO issued another VCAA letter to the veteran in March 
2004.  The contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
         
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the veteran, the Board 
finds no prejudice to him in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant VCAA letters in May 2001 and March 2004 in which it 
advised him of the evidence necessary to support his service 
connection claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private treatment records.  Correspondence dated in 
April 2006 from Eugene Paschold, M.D., was submitted 
subsequent to the December 2005 statement of the case; 
however, in February 2007, the veteran waived AOJ review of 
such additional evidence.  See 38 C.F.R. §§ 19.9, 
19.31(b)(1).  

In October 2006, the Armed Forces Institute of Pathology 
conducted a review of tissue samples of the right tonsil and 
offered an opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination report obtained is thorough and 
contains sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further opinion or examination is not 
necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 U.S.C.A. § 1116(f).  Moreover, it is 
provided that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more 
at any time after service, with an exception not applicable 
to this case.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.308(a)(6)(ii).  These diseases include chloracne or other 
acneform disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary has clarified that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam Era is not warranted 
for the following conditions:  Hepatobiliary cancers, 
nasopharyngeal cancer, bone and joint cancer, breast cancer, 
cancers of the female reproductive system, urinary bladder 
cancer, renal cancer, testicular cancer, leukemia (other than 
CLL), abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Where the Board is presented with conflicting medical 
evidence, it is free to favor one medical opinion over 
another, provided it offers an adequate basis for doing so.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board notes 
that the Federal Circuit and the Court have both specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 
4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Id. at 470-71.  See also Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001) (it is not error for 
the Board to favor the opinion of one competent medical 
expert over that of another when the Board gives an adequate 
statement of reasons and bases); Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to Agent Orange.  Brock v. Brown, 10 
Vet. App. 155 (1997).

At a September 1972 examination performed for separation 
purposes, the mouth and throat were clinically evaluated as 
normal.  The only diagnosis reflected is related to marks and 
scars.  On an examination apparently for reserve purposes 
performed in October 1977, the mouth and throat were 
clinically evaluated as normal.  

An April 1999 private surgical pathology report reflects that 
the veteran underwent a biopsy of the right tonsil, and the 
diagnosis was poorly differentiated infiltrating squamous 
cell carcinoma.  He underwent a partial right tonsillectomy, 
and the postoperative diagnosis was carcinoma of the right 
tonsil.  

In November 1999, the veteran's private physician, Kevin R. 
Pressley, M.D., stated that a diagnosis of poorly 
differentiated infiltrating squamous cell carcinoma of the 
right tonsil was rendered in April 1999.  The examiner 
acknowledged the veteran's exposure to Agent Orange in 
Vietnam, and stated that respiratory cancers of which cancers 
of the tonsil would be included are listed as presumably 
linked to Agent Orange exposure.  Dr. Pressley opined that 
the veteran's "claim regarding military connection for his 
disability is well grounded and support his continued 
application for consideration of this claim."

In June 2000, the veteran's private oncologist, Eugene H. 
Paschold, M.D, stated the following:

I think it is very curious that the VA 
recognizes all the other aerodigestive 
cancers as service connected when people 
have been exposed to Agent Orange but 
does not recognize tonsillar carcinoma.

We have come to understand that all the 
aerodigestive carcinomas are linked 
together by common environmental 
exposures.  Tonsillar carcinoma is no 
different.  Obviously the most common 
exposure is cigarette smoke but inhaled 
Agent Orange has been linked to 
laryngeal, tracheal, and lung cancer.

[The veteran's] particular tumor, the 
squamous cell carcinoma of the tonsil, is 
nothing more than an aerodigestive cancer 
in a little different area.

I plan to appeal to the Department of 
Veterans Affairs that if they believe the 
other aerodigestive carcinomas are 
related to Agent Orange then tonsil 
carcinoma must be as well.

In June 2001, Dr. Paschold conducted an examination of the 
veteran and prepared correspondence directed to Dr. Pressley.  
Dr. Paschold opined his belief that the veteran's tonsillar 
carcinoma was linked to his Agent Orange exposure.  Dr. 
Paschold explained as follows:

Certainly the lymphomas, esophageal 
cancer, lung cancer, laryngeal cancer, 
and tracheal cancer are currently 
approved under the Agent Orange blanket 
coverage.  I would submit that tonsillar 
cancer and laryngeal cancer are 
essentially the same disease.

In February 2002, the veteran's private treating physician, 
William S. Fisher III, M.D., F.A.C.S., stated the following:

It is my understanding that [the veteran] 
had exposure to Agent Orange while in 
Vietnam.  While Agent Orange has been 
linked as a causative carcinogen for 
respiratory carcinomas, I would suggest 
that the tonsils certainly should be 
included in this area.

In April 2006, Dr. Paschold stated the following:

It is our understanding that [the 
veteran] was exposed to Agent Orange 
during his service in Vietnam and we 
would argue that that exposure has a 
probable causal effect for his tonsillar 
carcinoma.  There is ample supporting 
evidence that Agent Orange (specifically 
the Dioxin contaminant) increases the 
risk of aerodigestive carcinomas.  There 
is good evidence linking laryngeal and 
lung cancer to Agent Orange exposure.  
The evidence for tonsillar carcinoma is 
less strong due to the rarity of this 
particular type of tumor.

It is our argument that the aerodigestive 
epithelium is a uniform tissue and 
exhibits "field effect" malignancy from 
exposures to various chemicals, most 
notably cigarette smoke.  The fact that 
Jerry developed tonsillar carcinoma at 
such a young age with no smoking history 
is at least, in our minds, fairly strong 
evidence that it was indeed linked to his 
Agent Orange exposure.

Dr. Paschold concluded:

Obviously there is no way to prove this 
conclusively but in our best medical 
judgment, there is a causal relationship.

In October 2006, the Department of Defense, Armed Forces 
Institute of Pathology (AFIP), reviewed the surgical 
pathology report and glass slides containing the biopsied 
right tonsil.  The Chair of the Department of Environmental & 
Infectious Disease Sciences, and the Chief, Division of 
Environmental Pathology, Department of Environmental & 
Infectious Disease Sciences, prepared a report of the 
findings.  Upon testing the tissue specimens, the AFIP 
examiners opined that the veteran's squamous cell carcinoma 
of the tonsil did not represent a non-Hodgkin's lymphoma 
explaining the following:

Although the subject neoplasm is arising 
in a "lymphoid" site (i.e. the tonsil) 
the neoplastic cells are epithelial and 
not lymphoid in origin.  Therefore the 
tumor is classified as a carcinoma, "a 
malignant new growth made of up 
epithelial cells" and not a malignant 
lymphoma "a group of malignant neoplasms 
characterized by the proliferation of 
cells native to the lymphoid tissue, i.e. 
lymphocytes, histiocytes, and there 
precursors and derivatives".  

The examiners opined that the veteran's cancer did not 
constitute a respiratory cancer of the lung, bronchus, 
larynx, or trachea, explaining the following:

The tonsil is a structure located in the 
oropharynx and is covered by a non-
keratinized squamous epithelium which is 
continuous with the mucosa of the 
oropharynx, and not a pseudo-stratified 
ciliated columnar ("respiratory"-type) 
epithelium.  

With regard to etiology of the veteran's cancer of the 
tonsil, the examiners stated that it was beyond the scope of 
the AFIP to give a definitive answer, as it is primarily an 
organization with expertise in pathology.  The examiners, 
however, referenced the following:

In "Veterans and Agent Orange:  Update 
2004" the Institute of Medicine 
concluded that "On the basis of its 
evaluation of the epidemiologic evidence 
reviewed here and in previous Veterans 
and Agent Orange reports, the committee 
concludes that there is still inadequate 
or insufficient evidence to determine an 
association between exposure to the 
compounds of interest and oral, nasal and 
pharyngeal cancers.  

The examiners then explained the following:

Squamous cell carcinoma of the tonsil is 
2 to 4 times more common in men than 
women.  The majority of cases are 
diagnosed in patients aged 50-70 years.  
Only 4-7% of patients are less than 40 
years old.  There is an association of 
the development of this tumor with 
alcohol and tobacco use.  There is 
increasing evidence that human 
papillomavirus (HPV) may have a 
pathogenic role in the development of 
tonsillar carcinomas especially those 
arising in younger individuals.  In one 
review article HPV was detected in 51% of 
tonsillar carcinomas.  Tonsillar 
carcinomas have the strongest association 
with HPV of the non-genital cancers.  
Patients with HPV-associated lesions tend 
to be younger and have a less significant 
association with the conventional risk 
factors of alcohol and tobacco use.

The examiners noted that although there are three known 
epidemiologic risk factors for squamous cell carcinoma of the 
tonsil, the information supplied only noted that the veteran 
was a non-smoker.

The examiners acknowledged the private opinions of record, 
and stated as follows:

Although there is obviously the 
possibility that tonsillar epithelium may 
be exposed to environmental toxins that 
also effect the respiratory tract, there 
is apparently a lack of epidemiological 
evidence for an association between 
squamous cell carcinomas arising in the 
tonsil and exposure to the chemicals of 
interest.  These authors do not offer 
additional epidemiological information.  
Tonsillar carcinoma certainly has a much 
lower incidence in the USA than lung 
cancer, but it is a substantial component 
of oral cancers, (which accounted for 
approximately 3% of the 1994 estimated 
cancer incidence in the USA).

It is beyond the scope of our experience 
to give a definitive answer to this 
question as it is one of epidemiology.  
However, we do not think that it is as 
likely as not that the veteran's cancer 
was caused by exposure to herbicides in 
Vietnam because we are unaware of 
epidemiological evidence to support this 
possible association.  

Presumptive service connection

As the veteran served in Vietnam during the applicable time 
period, he is presumed to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  The medical evidence of 
record shows that the veteran has cancer of the right tonsil 
region, and the first question is whether this type of cancer 
would trigger the regulatory provisions for presumptive 
service connection due to exposure to Agent Orange.  
38 C.F.R. § 3.309(e).  As noted, the four respiratory cancers 
that may be presumptively service-connected under 38 C.F.R. 
§ 3.309(e) are cancer of the lung, bronchus, larynx, or 
trachea.  

Evidence favoring classification of the veteran's carcinoma 
as a respiratory cancer is in the private medical opinions of 
record detailed hereinabove.  Dr. Pressley opined that cancer 
of the tonsil is included as a respiratory cancer, thus 
presumably linked to Agent Orange.  As noted, Dr. Paschold 
expressed his curiosity that tonsillar carcinoma is not 
included as a presumptive disorder, like other aerodigestive 
cancers.  He opined that the squamous cell carcinoma of the 
tonsil is nothing more than an aerodigestive cancer in a 
little different area.  In an addendum opinion, Dr. Paschold 
opined that tonsillar cancer and laryngeal cancer were 
essentially the same disease.  Dr. Fisher opined that tonsils 
should be included with respiratory carcinomas that have been 
linked to a causative carcinogen.  In April 2006, Dr. 
Paschold, in noting that the veteran was a non-smoker, opined 
that aerodigestive epithelium is a uniform tissue and 
exhibits "field effect" malignancy from exposure to various 
chemicals.  

Evidence against classifying the veteran's carcinoma as a 
respiratory cancer is in the October 2006 opinion offered by 
the AFIP.  The examiners opined that the veteran's right 
tonsil cancer did not constitute a non-Hodgkin's lymphoma or 
respiratory cancer of the lung, bronchus, larynx, or trachea.  
The examiners explained that the tonsil is a structure 
located in the oropharynx and is covered by a non-keratinized 
squamous epithelium, and is not a pseudo-stratified ciliated 
columnar (i.e. respiratory type) epithelium.  

In consideration of the opinions set forth, the Board finds 
that the weight of evidence is against a finding that the 
veteran's cancer of the right tonsil region constitutes a 
respiratory cancer for VA purposes.  The Board finds that the 
October 2005 medical opinion from the AFIP is persuasive in 
light of the opinion that the structure of the tonsil differs 
from other respiratory-type epithelium, thus differing from 
the other malignancies currently listed in 38 C.F.R. 
§ 3.309(e) in terms of anatomic location and/or histology.  
It appears that the veteran's cancer was not located in the 
areas specifically listed under the presumptive provisions.  
In that regard, the Board again notes that the Secretary has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27,630-41 (May 20, 2003).  For these reasons, the Board finds 
that the presumptive regulations regarding exposure to Agent 
Orange are not applicable in this case.  See 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

Direct service connection

The Board first notes that cancer of the right tonsil was not 
manifested during service or for over 24 years after 
discharge from service.  It is therefore clear that the 
cancer was not manifested during service or within the one-
year presumptive period for malignant tumors.  The question 
now becomes whether the cancer is otherwise related to 
service.  38 C.F.R. § 3.303(d).

As noted hereinabove, the Secretary has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined.  In making this determination, the 
Secretary relied on reports received from the National 
Academy of Sciences, as well as all other sound medical and 
scientific information and analyses available.  Id.; see also 
38 U.S.C.A. § 1116(b)(2).  

Dr. Paschold specifically states that there is ample 
supporting evidence that Agent Orange increases the risk of 
aerodigestive carcinomas, however, does not cite to any such 
evidence.  Dr. Paschold points to the fact that the veteran 
developed tonsillar carcinoma at such a young age with no 
smoking history as fairly strong evidence that his cancer is 
indeed linked to his Agent Orange exposure.  The Board 
believes that such a basis for a positive association is 
speculative.  The AFIP examiners acknowledged the private 
opinions and noted that there is obviously the possibility 
that tonsillar epithelium may be exposed to environmental 
toxins that also effect the respiratory tract, but there is 
apparently a lack of epidemiological evidence for an 
association between squamous cell carcinomas arising in the 
tonsil and exposure to Agent Orange.  The AFIP examiners were 
unable to find that the veteran's cancer was caused by 
exposure to herbicides as there is no epidemiological 
evidence to support this possible association.  

The Board finds that the opinion from the AFIP should be 
given considerable weight since the opinion is based in 
reliance on epidemiological evidence which finds no 
relationships between exposure to herbicides and oral, nasal 
and pharyngeal cancers.  Moreover, none of the private 
physicians were able to point to any evidence to refute such 
findings.  Any such opinions of a positive association are in 
direct contradiction with scientific information and analyses 
conducted with regard to disabilities that have a positive 
association with Agent Orange exposure.  As such, the private 
opinions of record would appear to be of somewhat diminished 
probative value.  Both Federal regulation and case law 
preclude granting service connection predicated on a result 
of speculation or mere possibility.  38 C.F.R. § 3.102; see 
Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical 
treatise submitted by an appellant that only raises the 
possibility that there may be some relationship between 
sickle cell anemia and the veteran's fatal coronary artery 
disease does not show a direct causal relationship between 
the two disorders such as to entitle the appellant to service 
connection for the cause of the veteran's death); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection).

The Board has considered the veteran's lay contentions that 
his diagnosed carcinoma was due to exposure to herbicides 
during service in Vietnam, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board sympathizes with the veteran, recognizes his 
service in Vietnam, concedes his exposure to herbicides as a 
part of such service, and understands fully his contentions.  
However, neither the veteran, his representative, nor the 
Board are shown to be competent to render medical diagnoses 
or opinions as to medical causation.  

The questions involved are clearly medical in nature and must 
be addressed by medical personnel.  It is the clear consensus 
of medical opinion in this case that the veteran's cancer may 
be due to exposure to herbicides.  However, there is a 
difference of medical opinion as to whether the veteran's 
cancer is at least as likely as not due to herbicide 
exposure.  For the reasons discussed above, the Board must 
conclude that the preponderance of the competent evidence is 
against a finding that it is at least as likely as not that 
the veteran's cancer is related to herbicide exposure during 
service.  It follows that there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to permit a favorable determination in this case.  38 
U.S.C.A. § 5107(b).   




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


